THE      ATTORXEY            GENERAL
                                     OF     TEXAS

                                       June 3, 1987
.nx MA.l”rox
XrroRNEY   DEXVERAI.



             Honorable Mark H. Dettman                Opinion No.   ~~-717
             Midland County Attorney
             P. 0. Box 2559                           Re: Liability of the state for
             Midland, Texas   79702                   postage, telegraph and telephone
                                                      expenses of the district attorney
                                                      and district judges of Midland
                                                      county

              Dear Mr. Dettman:

                  You request an opinion

                       concerning the liability of the state of Texas to
                       pay for the postage, telegraph, and telephone
                       expenses of the district judges and district
                       attorney of Midland County under the provisions of
                       sectidns 24.019 and 43.004 of the Government Code.

                   Section 24.019 of     the Government Code, Expenses of District
              Judge, provides:

                          (a) A district judge engaged in the discharge
                       of official duties in a county other than the
                       judge’s county of residence is entitled to
                       traveling and other necessary expenses, as
                       provided by the Travel Regulations Act of 1959
                       (Article 6823a, Vernon’s Texas Civil Statutes).

                          (b) A district judge is entitled to receive
                       from the state the actual and necessary postage,
                       telegraph, and telephone expenses incurred in the
                       discharge of official duties.

                          (c) The expenses shall be paid by the state on
                       a sworn itemized account showing the expenses.

                   Section 43.004, Expenses, states:

                          (a) A district attorney engaged in the
                       discharge of official duties in a county other
                       than the district attorney’s county of residence
                       is entitled to traveling and other necessary




                                                p. 3331
Eonorable Mark H. Dettman - Page 2     (JM-717)




          expenses, as provided by the Travel Regulations
          Act of 1959 (Article 6823a, Vernon's Texas Civil
          Statutes).

             (b) A district attorney is entitled to receive
          from the state the actual and necessary postage,
          telegraph, and telephone expenses incurred in the
          discharge of official duties.

             (c) The expenses shall be paid by the state on
          a sworn itemized accouot showing the expenses.

     You state that it is the position of Midland County that the
state of Texas is obligated to pay for the necessary postage,
telephone and telegraph expenses of the district judges and district
attorney of Midland County under the foregoing provisions of the
Government Code.    The Comptroller of Public Accounts takes the
position that sections 24.019 and 43.004 apply to district judges and
district attorneys of multi-county districts and that the state
comptroller is limited to payment of those expenses incurred while in
the performance of duties in a county other than in the county of the
official's residence.

     Midland County is not part of a multi-county judicial district.
Govt. Code 4924.243, 24.415.

     Article 6820, V.T.C.S., was the origin of sections 24.019 and
43.004. Article 6820 was repealed by Acts 1985. 69th Leg., ch. 480,
826, at 2049, effective September 1, 1985. It was carried forward in
enactment of the Government Code, a nonsubstantive revision of the
statutes, by Acts 1985, 69th Leg., ch. 480, at 1720. effective
September 1, 1985.     Article 6820, Judicial District Expenses,
provided:

             All district judges and district attorneys when
          engaged in the discharge of their official duties
          in any county in this state other than the county
          of their residence, shall be allowed their
          traveling and other necessary expenses, as
          provided by the Travel Regulations Act of 1959,
          while actually engaged in the discharge of such
          duties. Such officers shall also receive the
          actual and necessary postage, telegraph and
          telephone expenses incurred by them in the actual
          discharge of their duties. Such expenses shall be
          paid by the state upon the sworn and itemized
          account of each district judge or attorney
          entitled thereto, showing such expenses.




                                     p. 3332
Honorable Mark H. Dettman - Page 3   (~~-717)




     Attorney General Opinion V-306 (1947) construed article 6820 at
a time when specified amounts were set out for each county in the
multi-county district, but otherwise was in the same substantive form
as it appears herein. It stated:

             A District Attorney is entitled to be paid all
          actual and necessary expenses incurred by him in
          the discharge of his duties in counties outside of
          his home county not to exceed the limitation as to
          amounts contained in the statute. Art. 6820, Rev.
          Civ. Stat.

     In Attorney General Opinion JM-670 (1987). we quoted with
approval, a well known rule of construction set forth in Attorney
General Opinion M-650 (1970). There it was stated:

             Another fundamental rule requires that a
          statute be construed as a whole and that all of
          its parts be harmonized if possible, so as to give
          effect to the entire act according to the evident
          intention of the legislature. . . . [T]he Court
          will endeavor to reconcile the various provisions
          of the act, insofar as they nay appear to be
          conflicting or inconsistent, to the end that the
          enactment and every word, phrase, clause, and
          sentence may have its proper effect.

             Each part of the statute is to be considered in
          connection with every other part and with the
          entire enactment, in order to produce a harmonious
          whole and to reach the true legislative intent.
          Thus, in case of doubt as to the meaning of a
          particular word, clause, provisions, or section,
          it is to be viewed in the light of all the
          language employed. It follows that a provision
          will not be given a meaning out of harmony with
          other provisions and inconsistent with the purpose
          of the act, although it would be susceptible of
          such construction standing alone. 53 Tex. Jur. 2d
          229-32, Statutes, Sec. 160.

     While the re-enactment of article 6820 into sections 24.019
and 43.004 of the Government Code suffers loss of clarity in the
transition, we believe there is no substantive change. When sub-
sections (b) of sections 24.019 and 43.004 are isolated, it would
appear that a district judge and a district attorney are entitled to
receive from the state the actual and necessary postage, telegraph,
and telephone expenses incurred in the discharge of official duties
without regard to the composition of the district or residence of the




                              p. 3333
Eonorable Mark H. Dettman - Page 4   (JM-717)




judge. liowever, when subsections (b) are read in connection with
other portions of the statute, a different result is dictated.

     It is our opinion that the state of Texas is not liable for the
postage, telegraph and telephone expenses of the district judge and
district attorney of Midland County under the provisions of sections
24.019 and 43.004.

     This construction of sections 24.019 and 43.004 appears to be
consistent with amounts budgeted for these offices in the General
Appropriations Act. Section 7 of article IV of the Act provides an
amount for

         District Attorneys' expenses while engaged in the
         actual performance of their duties, not to exceed
         $1,500 per1 county when the judicial district
         is composed of more than one county. (Emphasis
         supplied).

General Appropriations Act, Acts 1985, 69th Leg., ch. 980, art. IV,
$7, at budget 438 (IV-22).




     1. In a brief submitted by the comptroller of public accounts
it is pointed out that the district attorney of Midland County is
eligible to practice law, and under the General Appropriations Act is
entitled to receive $13,650 from the state for certain expenses per
year as a prosecutor with a single county district. Section 9 of
article IV of the Act provides:

          For the payment of salaries of Assistant District
          Attorneys, Investigators and/or secretarial help
          and expenses, including travel for these personnel
          as determined by the District Attorney, Criminal
          District Attorney and County Attorneys designated
          in Items No. 4., S., 8., 11.. 12.. and 15. Payment
          shall not exceed $27.650 per district per year
          in multi-county districts and $13,650 per dis-
          trict per year in single-county districts. . . .
          (Emphasis supplied).

General Appropriations Act, Acts 1985, 69th Leg., ch. 980, art. IV,
19, at budget 439 (IV-23).

     The comptroller has furnished us with copies of vouchers from the
Midland County District Attorney for the last fiscal year for the
amount of $13,650.00.




                                p. 3334
Honorable Mark H. Dettman - Page 5   (JM-717)




     Section 2 of article IV of the Act provides:

         District Judges' expenses while engaged in the
         actual performance of their duties, not to exceed
         $1,500 per county when the judicial district
         is composed of more than one county. (Emphasis
         supplied).

General Appropriations Act, Acts 1985, 69th Leg., ch. 980, art. IV,
$2. at budget 437 (IV-21).

                              SUMMARY

             The state of Texas is not liable for the
          postage, telegraph and telephone expenses of the
          district judge and district attorney of Midland
          County under the provisions of sections 24.019 and
          43.004 of the Government Code.




                                         JIM     MATTOX
                                         Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MART KELLER
Executive Assistant Attorney General

JIJDGEZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                               p. 3335